The Court :
1. The assessment was made tt> the defendant by name. The recital in the assessment book under the head “ Description of Property,” that “the property is assessed to parties listed and to all owners and claimants known or unknown,” was an idle recital, and did not place the assessment within the principle decided in Hearst v. Egglestone, 55 Cal. 365, and the other eases therein referred to.
2. The statute makes the duplicate assessment-roll, or a certified copy, prima facie evidence of a right to recover. This necessarily makes the roll, or the copy, some evidence that the person named did own the property specified. Notwithstanding the testimony of the defendant that he did not have any money at the time of the assessment, the Court found against him; and with that finding, there being evidence to sustain it, this Court will not interfere.
Judgment and order affirmed.